Title: John Barnes to Thomas Jefferson, 5 August 1816
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir—
            Geo: Town—5th Augst 1816.
          
          On recpt of your favr  27th Ult in Ansr to mine of the 18th I judge in it proper to present you with  a View or statemt of Genl K. resources with me; in Order to favr a Simi Annual remittance to him.
          
            
              1816
              
              
              
              
              
              
              
              
            
            
              1st Jany
              To his Bale due as Remitted to him And acknowed by his later lettr 17th Aprl
              
              1080.65.
              
              
              
              
            
            
              Aprl 4th
              By his quarterly Int. recd on his $12.500 6 ⅌Ct Stock Net
              }
              182.82.
              
              
              
              
            
            
              July 2d
              By   d   d       do
              
              182.82.
              
              
              
              
            
            
              
              
              
              1446.29.
              
              
              
              
            
            
              Mar. 21st
              {
              from this sum deduct the difference between JB. purchase of Coa Bank Stock and Sale of US. Certificates & Int. &a  &a therein—viz. 
              }           
              50.  
               
              
              1396.29.
              
            
            
              for 46
              
              
              
            
            
              Shares.
              
              
              
            
            
              Sepr 20th
              By (to receive presume) on said 46 whole shares Bank of Columa say on $4600—for $100 Each
              
              
              
              
              
            
            
            
              presume—8 ⅌Ct—$184. 
              
              
              
              
              
            
            
              
              Negt       4.60
              179.40.
              
              
              
              
            
            
              Octr 1t
              By (to receive) 3 Mos Int. on the above 6 ⅌Ct Net
              182.82.
              
              
              362.22.
              
            
            
              
              
              
              
              
              1758.51.
              
            
            
              
              Over Anxious to remit the good Genl and fearing some Accident might delay your Ansr I sought every opporty to avail my self of a sett of ex—and on the 25th Ult the Only One that offered—of which I inclose you the 3d sett at 30 days Only—most favble and hastened—thro favr of Mr Monroe to whose Care I deposited 1t & 2d sett together with my Letter to Genl K. under Cover of each to Messrs Baring Brothers & Co London—of which you herewith Receive Duplicates—
              
              
              
            
            
              
              I have now to deduct from the above sum viz—
              
              
              
              
            
            
              July 25.
               Smith & Riddle (of Richmond) a Sett of Ex. for £200. Sterg drawn By A P. Heinrich Esqr  (of Baltimore) on John Rapp Esqr of London a 30 days in favr and endorsed by themselves.—a 20 ⅌er Cent advance Amot
              1066.66.
              
              
              
            
            
              
                 Negotn &a &a
              
              21.33.
               
              1087.99.
              
            
            
              
              leaves (the presumed) Amot in hand the 1t Octr
              
              $670.52.
              
            
            
              
              would not purchase, at the present rate of Ex—more than £123. pound Sterg Nevertheless—it is not probable this extra ex. will Continue long—with Reference to transferring his 6 ⅌Ct Certificates & Bank Stock—in his Name, I shall endeavour to effect & advise you but from the present unsettled State of the Public & Bank Stock—generally it will require some time to judge of the expedience—the profit & loss Attending it—to which I shall pay every Attention—and Advise you—
            
            
              
              You will please Notice to deduct from the above
              
              $670.52 
              
            
            
              
              the presumed—recd sums 20 Sep & 1 oct Amt
              
               362.22 
              
            
            
              
              leave a Bale in my hands—at this present—of
              
              $308.30 
              only
            
          
          
            with the Greatest Esteem—I am Dear Sir your most Obedt
            John Barnes,
          
        